       Case 1:20-cr-00181-JLS-MJR Document 5 Filed 04/20/20 Page 1 of 4



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                 20-mj-5026 (MJR)

JOSEPH LICATA,

                            Defendant.



      MOTION TO ADJOURN THE RULE 48(b) DISMISSAL DATE AND FOR
     ADDITIONAL EXCLUSION OF TIME UNDER THE SPEEDY TRIAL ACT


       THE UNITED STATES OF AMERICA, by and through its attorney, James P.

Kennedy, Jr., United States Attorney, Brendan T. Cullinane, Assistant United States

Attorney, of counsel, hereby moves the Court for an adjournment of the Rule 48(b) dismissal

date set for April 23, 2020, and for additional exclusion of time under the Speedy Trial Act.

Counsel for the defendant, Brian P. Comerford, Esq., joins in the relief sought herein.



       DATED: Buffalo, New York, April 20, 2020.



                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney


                                           BY:    s/BRENDAN T. CULLINANE
                                                  Assistant United States Attorney
                                                  United States Attorney=s Office
                                                  Western District of New York
                                                  138 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  716/843-5875
                                                  Brendan.Cullinane@usdoj.gov
        Case 1:20-cr-00181-JLS-MJR Document 5 Filed 04/20/20 Page 2 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                                 20-mj-5026 (MJR)

JOSEPH LICATA,

                              Defendant.




                                          AFFIDAVIT



STATE OF NEW YORK )
COUNTY OF ERIE    )                 SS:
CITY OF BUFFALO   )



       BRENDAN T. CULLINANE, being duly sworn, deposes and states:



       1.      I am an Assistant United States Attorney for the Western District of New York

and assigned to my office’s case file in the above captioned matter. This affidavit is submitted

in support of the government’s motion to adjourn the Rule 48(b) dismissal set for April 23,

2020, and for additional exclusion of time under the Speedy Trial Act. The adjournment will

also give counsel for the defendant, Brian P. Comerford, Esq., sufficient time to provide the

effective assistance of counsel.



       2.      On January 23, 2020, the Court scheduled the Rule 48(b) date for April 23,

2020. See Doc. No. 2.
        Case 1:20-cr-00181-JLS-MJR Document 5 Filed 04/20/20 Page 3 of 4




       3.      Since the Court scheduled the Rule 48(b) date, the parties have continued to

discuss a plea resolution in this matter and are continuing to work towards a pre-indictment

resolution.



       4.      The government, with the consent of counsel for the defendant, now moves to

adjourn the Rule 48(b) dismissal date for a period of approximately sixty (60) days to permit

the parties to continue and finalize pre-indictment plea negotiations. By this affidavit, the

government, with the consent of counsel for the defendant, moves for an exclusion of speedy

trial time from and including April 23, 2020, to and including June 23, 2020, pursuant to Title

18, United States Code, Sections 3161(h)(7)(A) and (h)(7)(B)(iv), and Rule 5.1 of the Federal

Rules of Criminal Procedure.



       5.      The defendant’s interest in continuity of effective assistance of counsel and in

obtaining a lesser sentence outweighs the interest of the defendant in a speedy trial. In

addition, obtaining a guilty plea will conserve resources and avoid the time and expense of

trial and appeal combined with the certainty of conviction.             Based on the foregoing

representations, the exclusion of time in this matter is in the interest of justice and not contrary

to the interests of the public and the defendant in a speedy trial pursuant to 18 U.S.C.

§§ 3161(h)(7)(A) and (h)(7)(B)(iv), and Rule 5.1 of the Federal Rules of Criminal Procedure.




                                                 2
        Case 1:20-cr-00181-JLS-MJR Document 5 Filed 04/20/20 Page 4 of 4




       WHEREFORE, for all of the foregoing reasons, it is respectfully requested that the

Rule 48(b) dismissal date be set for June 23, 2020, and that the time from and including April

23, 2020, to and including June 23, 2020, be excluded from the Speedy Trial Act.



                                                  s/BRENDAN T. CULLINANE
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  Western District of New York
                                                  138 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  716/843-5875
                                                  Brendan.Cullinane@usdoj.gov


Subscribed and sworn to before me

this 20th day of April, 2020.

s/Jessica M. Duquette
Notary Public of New York
Registration No.: 01DU6373793
Qualified in Erie County
My Commission Expires on 04/16/2022




                                              3
